DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claims 1 & 3.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 – 3, 5, 7 – 13, 15 – 16, & 21 are rejected under 35 U.S.C. 103 as obvious over Kontani et al. (US 2007/0036930 A1), in view of Kim et al. (US 2011/0139347 A1) and Lee et al. (US 2014/0162044 A1).
With regard to claim 1, Kontani et al. teach an adhesive film formed by curing (paragraph [0052]) for an optical product (paragraph [0002]). The similarities between the adhesive film taught by Applicant and the adhesive film taught by Kontani et al. is shown in the table below. The adhesive has a thickness in the range of 1 – 100 µm, more preferably 2 – 60 µm (paragraph [0069]), which includes Applicant’s claimed thickness of 50 µm.


Applicant
(P = paragraph citation in originally filed specification)
Kontani et al. 
(P = paragraph citation)
Adhesive Film composition
(Meth)acrylic copolymer: (I) monomer mixture partially polymerized: (a) 15 – 30 wt.% C2 – C4 alkyl (meth)acrylate w/-OH group + (b) 70 – 85 wt.% (meth)acrylate w/alkyl group 
(specification, paragraphs [0042] & [0044] & claims 7 – 8)

Adhesive film comprising: Acrylic copolymers comprising monomer mixture of (a) 0 – 30 wt.% hydroxyl group containing monomers, such as hydroxyethyl (C2) (meth)acrylate, hydroxypropyl (C3) (meth)acrylate, hydroxybutyl (C4) (meth)acrylate (P55 - 56), which includes Applicant’s inventive range of 15 – 30 wt.%, and (b) 70 – 100 wt.% of monomer comprising alkyl group containing (meth)acrylate, such as ethylhexyl (meth)acrylate (P54 & 56), which includes Applicant’s inventive range of 70 – 90 wt.%

Yes (claim 13), 5 parts by weight per 100 parts by weight copolymer (paragraph [0083])
Yes (P35 & 51), 30 wt.% or less based on total monomer component (paragraph [0057])
Adhesive film thickness
50 µm
1 - 100 µm, more preferably 2 – 60 µm (P69)
Method
Adhesive film formed by curing of adhesive composition (P38, P78, P81)
Adhesive film formed by curing of adhesive composition (P52)


As discussed in the table above, Kontani et al. teach the monomer mixture comprising the hydroxyl group-containing (meth)acrylate, the alkyl group-containing (meth)acrylate. Kontani et al. also teach the presence of additives, such as crosslinking agent (paragraph [0035]), filler particle (paragraph [0038]), and initiator (paragraph [0039]).
Kontani et al. teach the crosslinking agent may be present in the amount of 30 wt.% or less of the monomer components. Applicant’s specification teaches crosslinking agent was present in the amount of 5 parts by weight per 100 parts by weight of the copolymer, which is within the range taught by Kontani et al. However, based on the teachings of Kontani et al. alone, it would not have been obvious to choose the more narrow range of crosslinking agent content used by Applicant.
Kim et al. teach an adhesive composition for adhering to a semiconductor wafer (paragraphs [0002] – [0003] & [0007]). The adhesive composition comprises a 
Therefore, based on the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to choose use the narrow range of 0.1 to 10 parts by weight crosslinking agent with respect to 100 parts by weight of adhesive polymer for desired cohesive strength and endurance reliability. Additionally, based on the teachings of Kim et al., it would have been obvious to one of ordinary skill that a small amount of crosslinking monomer (within the hydroxyl containing (meth)acrylate monomer content range taught by Kontani et al.) results in a small amount of crosslinking, and therefore, an adhesive composition having good flexibility and peel strength.
Kontani et al. do not explicitly teach the filler is an organic nanoparticle comprising a core-shell configuration and the respective glass transition temperatures of the core and shell.

Therefore, based on the teachings of Lee et al. (‘044), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate 0.9 to 10 wt% of organic nanoparticles having a core-shell configuration into the (meth)acrylate adhesive film taught by Kontani et al. in order to improve impact resistance of the overall laminate specimen. 

With regard to claims 1 – 2 & 5, considering the composition of the adhesive taught by Kontani et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed properties of foldability of at least 50,000 cycles (claim 1), glass transition temperature (claims 1 – 2), ratio of modulus at 80°C to -20°C (claims 1 & 5) of the adhesive film.
claim 3, considering the composition of the adhesive taught by Kontani et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed restoration force of the adhesive film.
With regard to claims 1 & 3, the stacking of the adhesive film with multiple PET films to form a specimen, the thickness of the PET films and the dimensions of the overall stack, a recitation of the intended use (i.e., the adhesive film stacked with PET films) of the claimed invention must result in a structural difference between the claimed invention (the adhesive film alone) and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to claim 7, as discussed in the table above, Kontani et al. teach the hydroxyl group-containing (meth)acrylate comprises a (meth)acrylate containing C2 to C4 alkyl group having at least one hydroxyl group.
With regard to claim 8, as discussed above, Lee et al. (’044) teach an adhesive film for an optical device comprising (meth)acrylic compounds and core-shell particles (paragraphs [0031] & [0036]).
With regard to claim 9, as discussed above, Lee et al. (‘044) tech the core-shell particles have a diameter of 0.1 to 0.5 µm (100 – 500 nm) (paragraph [0047]), which overlaps with Applicant’s claimed particle range of 10 – 400 nm. It is well established that the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of prima facie case of obviousness, see In re Malagari, 182 USPQ 549.
With regard to claim 10, as discussed above, Lee et al. (‘044) teach the core includes an elastomer (organic) with a glass transition temperature of -50°C to 0°C (paragraph [0033]), and the shell has a glass transition temperature of from 50 – 120°C (paragraph [0034]).
With regard to claim 11, as discussed above, Lee et al. (‘044) teach the organic nanoparticles are present in the adhesive in the amount of 0.9 to 10 wt.% (paragraph [0048]). 
With regard to claim 12, if Applicant intended the term “macromonomer” as an additive blended with the copolymer, but not as a component of the copolymer, Kontani et al. teach the presence of an oligomer (macromonomer not covalently bonded to the copolymer) may be blended as long as they do not deteriorate the characteristics of the adhesive (paragraph [0062] – [0063]).
With regard to claim 13, as discussed in the table above, Kontani et al. teach a crosslinking agent
With regard to claim 14, considering the composition of the adhesive taught by Kontani et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed haze of the adhesive film.
claims 15 – 16, the adhesive film is used to join an intermediate film (2) (Applicant’s “first optical film”) and optical products, such as lenses (Applicant’s “second optical film”) (paragraphs [0002] – [0004] & [0072]).
With regard to claim 21, considering the composition of the adhesive taught by Kontani et al. & Lee et al. includes the concentration ranges taught by Applicant’s inventive concentration ranges in the originally filed specification, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed modulus at 25°C of the adhesive film.

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kontani et al., Kim et al., & Lee et al., as applied to claim 16 above, and further in view of Mitsuo et al. (JP 2008-201111).
Kontani et al. teach the adhesive adheres an intermediate layer to an optical product, but fail to teach the composition of these components.
Mitsuo et al. teach a screen (window) comprising an optical display element, such as an LCD (paragraphs [0002] & [0008]), comprising a polarization film (polarizer) and at least one protective film on both sides thereof, which comprises a polymer, such as polyester resin, polycarbonate resin, cycloolefin resin, and acrylic resin (paragraph [0022]) (claim 17). The polarization film has a thickness of 5 – 150 micrometers (paragraph [0035]), which includes Applicant’s claimed range of about 10 µm to about 10 µm. The adhesive has a thickness of 0.01 – 50 µm (paragraph [0038]), which overlaps with Applicant’s claimed range of 10 – 100 µm (claim 18).
prima facie case of obviousness, see In re Malagari, 182 USPQ 549.

Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kontani et al., Kim et al., & Lee et al., as applied to claim 15 above, and further in view of Hirai et al. (US 2013/0177748 A1).
Kontani et al. teach the adhesive is used in an optical element, but do not teach the optical element is an optical display in a window film. 
Hirai et al. teach a window panel for a display device for mobile phones (paragraph [0005]), touch panel devices, comprising a hard coating layer (Applicant’s “window coating”) (paragraph [0021]) and an LCD display device (optical member) (paragraph [0046]).
Therefore, based on the teaching of Hirai et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the optical element, such as the optical product taught by Kontani et al., as a component in a wide .

Response to Arguments
Applicant argues, “…Kontani discloses, ‘[w]ith the pressure-sensitive adhesive layer formed from the radiation curing-type pressure-sensitive adhesive, the pressure-sensitive adhesive sheet can be readily affixed due to the oligomer component, which imparts the pressure sensitive adhesive with plastic flowability, while when the sheet is to be peeled off, irradiation of radiation result in formation of a low adhesive substance, which facilitates peeling of the pressure-sensitive adhesive sheet from the articles such as semiconductor wafers. Examples of the radiation that is used to cure the pressure-sensitive adhesive layer include X ray, electron beam, ultraviolet ray, and so on. Because of easy handling, it is preferably that ultraviolet ray be used. However, the present invention should not be construed as being limited thereto.’ Kontani, [0052], emphases added. Kontani further discloses ‘[w]hen a pressure-sensitive adhesive sheet of which the pressure sensitive adhesive layer is formed from the radiation curing type pressure-sensitive adhesive, radiation is irradiated to the pressure-sensistive adhesive sheet after the polishing is fined to decrease the adhesive strength of the pressure sensitive adhesive layer before the pressure-sensitive adhesive sheet can be peeled off from the wafer.’ Kotani, [0074], emphasis added” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, curing is the act of crosslinking polymers to form 
Second, Applicant appears to be asserting the prior art teaches in paragraphs [0052] & [0074] the adhesive is cured (i.e. has adhesive properties) and peels simultaneously after curing. This is incorrect. When considering the reference in its entirety, Kontani et al. teach the ease of peeling (after washing with super pure water or organic solvent) is improved by a combination of adhesive manufacturing method steps, including polishing of the semiconductor surface and curing of the adhesive with irradiation.

Applicant argues, “… it can be seen that the adhesive layer of Kantani is not cured when used for providing adhesion (Kontani, [0079]), and after curing, forms a low adhesion substance and is readily peelable off the wafer. That is, the adhesive film of Kontani is peeled from the wafer by irradiation or heat treatment. In contrast, the adhesive film of the claimed invention is formed by irradiation with radiation, thereby increasing a peeling force and obtaining foldability” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As discussed above, based on Applicant’s citation of paragraphs [0074] & [0079] of Kontani et al., as well as paragraph [0052] of Kontani et al., the prior art reference of Kontani et al. teach the adhesive film is formed by radiation 
Third, as previously discussed, the less preferred inventive embodiment of the cured adhesive taught by Kontani et al. & Lee et al. is similar in composition to Applicant’s adhesive composition, the teachings of Kontani et al. in view of Lee et al. would encompass films that meet the claimed properties of foldability of at least 50,000 cycles (claim 1), glass transition temperature (claims 1 – 2), ratio of modulus at 80°C to -20°C (claims 1 & 5) of the adhesive film.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

“As such, Kontani should not provide a cure adhesive film that has presently recited strong adhesion, e.g. allowing about 50,000 cycles or more of bending before delamination, cracking, or bubble generation occurs in a specimen tested by repeating a cycle of bending the specimen under conditions of at least one of i) -20°C, and ii) 60°C and 93% relative humidity, at a bending rate of 30 cycles per minutes, such that specimen is repeatedly bent and unbent at 0° and 180°), the glass transition temperature, the modulus at -20°C of about 10 kPa to about 500 kPa, and a ratio of modulus at 80°C to modulus at -20°C of 1:1 to 1:10” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive.  Applicant’s claim 1 requires “the adhesive film allowing about 50,000 cycles or more of bending before delamination between the adhesive film 
First, Kontani et al. teach the ease of peeling an adhesive film after washing with super pure water or organic solvents, not after bending (paragraph [0050]). It would not be reasonable to assume an adhesive film that easily peels after washing with super pure water or organic solvents would also easily peel (delaminate) after 50,000 cycle or more of bending.
Second, Kontani et al. teach the adhesive easily peels from a semiconductor wafer (high-purity silicon single crystal), not a PET film (paragraph [0005]). One of ordinary skill in the art would not expect the same adhesive film to adhere to a semiconductor wafer with the same peeling properties as it would adhere to a PET film. 
Third, Kontani et al. teach the elastic modulus (i.e. flexibility) of the pressure sensitive adhesive layer is in the range of 10 – 1,000 kPa (no temperature reported) (paragraph [0068]). Applicant’s claim 1 requires the adhesive film adhesive film of similar elastic modulus at -20°C of 10 kPa to about 500 kPa (claim 1).
Fourth, as previously discussed and shown in the table above, Kontani et al. teach an adhesive film of similar composition and curing by irradiation as Applicant’s adhesive film. See MPEP § 2111. Therefore, it would be reasonable for one of ordinary skill in the art to expect the adhesive taught by Kontani et al. to allow flexibility (i.e. bending) without delamination between the adhesive film of their invention and a PET film.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781